Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [3 March? 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


à onze heures trois quarts ce Mercredy matin[March 3, 1779?]
Un oubli Mon Illustre Docteur m’oblige à vous récrire un mot c’est pour vous prévenir que pour arriver à tems à L’Académie françoise nous nous mettrons à Table à une heure au plus tard. J’espere toujours que vous ne nous ferez pas banqueroute et que vous ferez un effort en faveur de Mr D’arcy qui le mérite bien vous aurez un dîner de choses fort saines enfin si la goutte vous a tourmenté depuis votre dîner dhier j’espere qu’elle vous donnera du relache pour demain adieu mon Illustre Docteur voila une vilaine goutte qui prend bien mal son tems.
